UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8438


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KENNETH EARL LOGAN, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:99-cr-00141-RBS-2)


Submitted:    February 19, 2009             Decided:   March 6, 2009


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Earl Logan, Jr., Appellant Pro Se.               Laura Marie
Everhart, Assistant Attorney General, Norfolk,         Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth Earl Logan, Jr., appeals the district court’s

order granting his motion for reduction of sentence, 18 U.S.C.

§ 3582(c)(2) (2006), and reducing his sentence to 210 months in

prison.      We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       United States v. Logan, No. 2:99-cr-00141-RBS-2

(E.D. Va. Nov. 5, 2008).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      2